Polos, C.J. This is a claim by a court reporter for expenses incurred in providing a transcription of a criminal trial to a defendant as required by statute. The cause is before the Court on the Respondent’s stipulation. That stipulation establishes that Judge Carl H. Becker, a Judge of the Circuit Court, 20th Judicial Circuit, ordered Claimant to make a transcript of a criminal proceeding available to a defendant. Judge Barker was authorized by virtue of his office to order the transcript, and in fact was required to do so by statute. The cost of the transcription was $151.80, but at the time the transcript was ordered, funds sufficient to pay for the transcript had not been appropriated. The issue before the Court is whether this Court may, in the absence of appropriated funds, grant an award which would effect a deficiency appropriation. This cause comes within the rule set forth by this Court in Beane v. State of Illinois, 31 Ill.Ct.Cl. 155, and by the Illinois Supreme Court in Fergus v. Brady, Ill. 277, 272, 279-280, wherein expenditures “expressly authorized by law” are permitted to be made in excess of monies apropriated. It is therefore ordered that Claimant be, and hereby is, awarded the sum of $151.80.